Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-8 are pending.  Claims 1-5 are the subject of this NON-FINAL Office Action.  Claims 6-8 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of the species of presence/absence of gene mutation (claim 1), the condition of claim 2 with traverse in the reply filed on 06/14/2021 is acknowledged.  Applicants argue that “the species are linked by the same inventive concept” because “[t]he feature linking the species of the present invention is the specific method of using two sets of primers for selective amplification from a nucleic acid containing a mutation to be analyzed.”  However, the requirement under unity of invention is special technical feature using two sets of primers for selective amplification from a nucleic acid containing a mutation to be analyzed is far from a special technical feature in light of the prior art cited in the Requirement for Restriction/Election, and below.    Thus, claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and non-elected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112- Indefiniteness

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The metes and bounds of “a condition preventing a nucleic acid amplification reaction by the second-primers set” are not clear because the specification fails to provide any guidance as to what condition other than the only one tested (Spec., Example) would functionally match this result.  The Specification only discloses that 78°C and 56°C were used for annealing temperatures for “competitive nucleic acid” (i.e. blocking probe with PNA) SEQ ID NO: 6 gctcatcacgcagctcatgc with specific primers SEQ ID NOS: 3-5 (Examples).  No other “condition preventing a nucleic acid amplification reaction by the second-primers set” is disclosed much less mentioned in the specification.  Thus, it would not be clear what other “conditions” would meet this functional result in the context of the claimed invention.
In claim 4, it is not clear which primer “the same direction as the allele specific primer(s) of the second-primers set” because “same direction” lacks antecedent basis in the claims, and is not a common term in the art to describe primers.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Thierry et al, Circulating DNA Demonstrates Convergent Evolution and Common Resistance Mechanisms during Treatment of Colorectal Cancer, Clin Cancer Res. 2017 Aug 15;23(16):4578-4591. doi: 10.1158/1078-0432.CCR-17-0232. Epub 2017 Apr 11, as evidenced by Thierry et al, Clinical validation of the detection of KRAS and BRAF mutations from circulating tumor DNA, Nat Med. 2014 Apr;20(4):430-5. doi: 10.1038/nm.3511. Epub 2014 Mar 23 (Thierry2).
	As to claims 1-4, Thierry teaches single-mix, nested competitive blocker allele-specific PCR (Thierry: “we developed IntPlex, an allele specific Q-PCR technique that uses several nested primer sets” (citing Thierry2); Thierry2: Fig. 1 and Supplementary Methods 1: Detailed methodologies for the detection of KRAS/BRAF mutations from plasma, “The test (Intplex), a single-step Allele Specific QPCR method that involves a specifically designed primer system, is combined with our novel technique for point-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Thierry as evidenced by Thierry2, in view of YOTANI (2014/0147842).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar allele-specific PCR detection techniques to the AS-PCR technique of Thierry to detect AS-PCR reactions with a reasonable expectation of success.
As to claim 1, Thierry teaches nested competitive AS-PCR of claim 1.
Thierry does not explicitly teach ion-exchange chromatography.
However, YOTANI teaches that ion-exchange chromatography is a known detection option for AS-PCR reactions (Abstract).
prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar ion-exchange chromatography to detect AS-PCR reactions as in Thierry with a reasonable expectation of success.

Notes on Applicants’ Invention
	After describing common competitive blocker allele-specific PCR and common nested PCR approaches (Spec. paras. 0005-08), Applicant’s invention is spelled out at paragraph 0012 of their specification:
The present inventors tried to perform Nested PCR in a homogeneous reaction system and found that, in one-reaction system in which a first-primers set designed to sandwich or flank a mutation site of a gene of interest is mixed with a second-primers set including an ASP corresponding to the mutation, an amplification product can be obtained from a low-frequency mutant gene highly sensitively, and quantitativeness [sic] can be ensured, by including a competitive nucleic acid suppressing an amplification reaction from a wild-type allele of the gene, selecting a certain primer concentration condition, and optionally controlling the cycle numbers of PCR reactions using the first- and second-primers sets, and thereby completing the present invention.

These specific reactions conditions were used for one target: EGFR T790M using primers SEQ ID NOS: 3-6 and blocker of SEQ ID NO: 6.  Thus, Applicants are encouraged to amend the claims accordingly.

Prior Art
	The following prior art teaches familiar competitive allele-specific PCR: MOSTERT Bet al., KRAS and BRAF mutation status in circulating colorectal tumor cells and their correlation with primary and metastatic tumor tissue, Int. J. Cancer, 2013, 133 
Published online 2009 Feb 25.  Additional prior art is found in the IPRP.
	The following prior art provides motivation to apply nested PCR to common PCR reactions: CN 1654671; Alexander et al, Drop-in, drop-out allele-specific PCR: a highly sensitive, single-tube method, Mol. Biotechnol., 2004, 28(3), pp. 171-174; Zahari et al., A Nested Allele-Specific Multiplex Polymerase Chain Reaction Method for the Detection of DRD2 Polymorphisms, Malays J Med Sci. 2011 Oct-Dec; 18(4): 44–57; Idagu et al, Allele-specific, nested, one tube PCR: application to Pfmdr1 polymorphisms in Plasmodium falciparum, Parasitology. 1999 Jul;119 ( Pt 1):1-6. doi: 10.1017/s0031182099004382; Finckh et al, Allele-specific PCR for simultaneous amplification of both alleles of a deletion polymorphism in intron 6 of the human dopamine 2 receptor gene (DRD2), DNA Seq. 1996;6(2):87-94. doi: 10.3109/10425179609010195; Li et al, A single tube modified allele-specific-PCR for rapid detection of erythromycin-resistant Mycoplasma pneumoniae in Beijing, Chin Med J (Engl). 2012 Aug;125(15):2671-6; US 7442507. Additional prior art is found in the IPRP.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637